Citation Nr: 1613550	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  13-25 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for obstructive sleep apnea. 
	

REPRESENTATION

Veteran represented by:  J. Michael Woods, Esq. 


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from September 1988 to May 1996.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   


FINDING OF FACT

The medical evidence of record does not show a current diagnosis of obstructive sleep apnea.  


CONCLUSION OF LAW

Obstructive sleep apnea was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman, 19 Vet. App. at 486.  Prior to the initial adjudication of the above-captioned claim, the RO's April 2014 letter to the Veteran contained the requisite notice.  Id.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's available service treatment records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112, 116 (2004).

The Board acknowledges that the Veteran was not provided a VA examination pursuant to the above-captioned claim.  Generally, a VA examination is necessary prior to final adjudication of a claim when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(I); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As will be discussed herein, the evidence of record does not show a current diagnosis of sleep apnea or persistent symptoms of such disorder.  Therefore, a VA examination is not required.  Id. 

In July 2015, the Board remanded the claim for the RO to issue a statement of the case.  A statement of the case was issued in August 2015 and the Veteran filed a timely substantive appeal.  The Board also instructed the RO to attempt to obtain missing service treatment records.  The RO requested such records from the Records Management Center and the National Personnel Records Center in August 2015 and July 2015 respectively.  The Records Management Center provided a negative response and the National Personnel Records Center submitted all available requested records.  Accordingly, the Board finds that the RO substantially complied with the July 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The RO added personnel records and other service treatment records to the record after the August 2015 statement of the case, but the Veteran did not submit a waiver.  However, as the additional evidence is not pertinent, relevant, or is essentially duplicative to the claim, this case does not need to be remanded for RO review.  See 38 C.F.R. § 19.37 (2015). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

The Veteran filed a claim seeking service connection for sleep apnea.  The Veteran has not asserted any particular theory of entitlement to service connection, except that he generally is entitled to compensation for sleep apnea.  Moreover, the Veteran has not asserted any specific symptoms of sleep apnea.  However, he has received treatment for sleep disturbance issues related to his service-connected posttraumatic stress disorder (PTSD). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease, injury, or event and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service treatment records are silent for complaints of or treatment for sleep apnea.  An April 1996 report of medical history indicated that the Veteran experienced trouble sleeping. 

Service connection is in effect for PTSD.  The medical evidence of record includes complaints of and treatment for sleep issues.  Specifically, a September 2000 private medical record indicated that the Veteran experienced recurrent intrusive memories of traumatic experiences in the Gulf War and Bosnia and nightmares related to combat missions.  September 2011 VA medical records showed that the Veteran presented with significant PTSD symptoms, which included sleep problems and nightmares.  July 2013 VA treatment records documented recurrent nightmares, for which medical professionals advised the Veteran to report increased sleep time with less fragmentation.  July 2014 VA medical records showed that the Veteran was taking prescribed medications to treat his PTSD, specifically Doxepin to help with sleep, and Prazosin to lessen the nightmares.  The medical record further indicated that unless the Veteran took such medication, he had difficulty falling asleep and staying asleep, and nightmares about military trauma.  In a March 2015 VA mental health physician note, the physician addressed the Veteran's PTSD and noted that the Veteran had been receiving treatment for PTSD symptoms such as sleep issues and nightmares since 2011.  

While the medical evidence of record document sleeps problems associated with PTSD, the evidence of record fails to establish a diagnosis of obstructive sleep apnea.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a present disability, there can be no valid claim).  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

To the extent the Veteran contends that he has sleep apnea or is entitled to service connection for sleep apnea, the Board finds that the diagnosis of such a disorder is more suited to the realm of medical, rather than lay expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  There is no indication that the Veteran has had any specialized education, training, or experience in diagnosing sleep disorders.  Consequently, the Board finds that the Veteran has not submitted competent evidence of a current diagnosis of sleep apnea.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  

Additionally, service connection has been awarded for PTSD, for which chronic sleep impairment is a symptom.  38 C.F.R. § 4.130 (2015).  While the Veteran has not asserted any symptoms specific to his alleged sleep apnea, the medical evidence of record includes treatment for multiple sleep disturbance issues, such as nightmares and flashbacks, symptoms attributed to the Veteran's PTSD, and currently contemplated under the 50 percent disability rating assigned for such disorder.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  Therefore, to the extent the Veteran seeks service connection for sleep apnea based on the sleep disturbance issues that are already linked to his service-connected PTSD, the Veteran is already being compensated for such manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994); 38 C.F.R. § 4.14 (2015).  Therefore, absent a diagnosis of sleep apnea or any evidence of sleep disturbance issues other than those already addressed by the Veteran's service-connected PTSD, service connection for sleep apnea is not warranted. 

As the preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea, the benefit-of-the-doubt doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
	


	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for obstructive sleep apnea is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


